Citation Nr: 1505497	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  08-28 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957 and from December 1957 to June 1974.  The Veteran died in 2012.  The Appellant is his surviving spouse.  In May 2013, the RO granted the Appellant's request for substitution.  38 U.S.C.A. § 5121A.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from February 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In a January 2011 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted an August 2011 Joint Motion for Remand (JMR) and vacated the Board's decision.  The Board remanded the claims in November 2011 and April 2014 in accordance with the JMR.  

The RO granted service connection for cause of death in an August 2013 rating decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran's depressive disorder, alone, was more severe than as characterized by reduced reliability and productivity. 

2.  The Veteran's service-connected disabilities, without regard to age or other disabilities, did not preclude him from obtaining and retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent rating for a depressive disorder are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).

2.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2014).

3.  The criteria for an award of TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

An August 2007 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection; this information was re-iterated in an October 2007 letter which also informed the Veteran/Appellant of their and VA's respective duties for obtaining evidence.  The October 2007 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  After February 2008 adjudication of the claim for PTSD/depressive disorder, a March 2008 letter reiterated that information.  In May 2008, the Veteran/Appellant was advised in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (although the Board notes that the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria).  

With regard to the claim of entitlement to TDIU, the Veteran/Appellant was advised of the evidence necessary to substantiate such a claim and the respective duties for obtaining evidence in an August 2008 letter.  The August 2008 letter included notice in compliance with Dingess/Hartman, 19 Vet. App. at 490-491.  The Board finds that the duty to notify has been met.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains Social Security Administration (SSA) records, VA and private medical records, reports of VA examinations conducted in December 2007 and July 2010, and a July 2013 post-mortem file review.  With regard to the SSA records, a copy of an October 1996 decision (granting the Veteran disability benefits) is associated with the record; a formal finding of unavailability was made in August 2008 after the RO made additional attempts to gather further records (SSA issued an August 2008 notice that any medical records associated with the disability benefits determination had been destroyed).  

With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect review of the claims file, examination of the Veteran, and description and evaluation of mental disorders, and comment on his employability.  The Board finds that the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

In April 2010, the Board directed that the RO/AMC make another effort to collect any outstanding private medical records and provide an examination to determine the then-current severity of major depression.  The additional VA examination was provided in July 2010.  Although the Appellant/Veteran was asked in an April 2010 letter to complete authorization forms allowing VA to collect outstanding private medical records, no response was submitted to VA (although copies of private records already associated with the claims file were submitted).  The Board finds that the development directed in the remand has been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that substantial compliance, not absolute compliance, is required).  

The Appellant/Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims on appeal.  They have been given ample opportunity to present evidence and argument in support of the claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the issues on appeal has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole- recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claim, the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Depressive Disorder

The Veteran's depressive disorder was currently rated 50 percent disabling under Diagnostic Code 9434, which refers to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).

The formula provides that occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating.

A 70 percent evaluation is given for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, merits a 100 percent rating.  38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Pursuant to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Also relevant are psychiatric impairment assessments as expressed through the Global Assessment of Functioning (GAF) rating scale, reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); and see Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings employed in that determination.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204 (1994).

Regarding GAF scores potentially relevant to the case: A score from 80 to 71 indicates transient symptoms and expectable reactions to psychosocial stressors with no more than slight impairment in social, occupational, or school functioning; 70 to 61 represents some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships; 60 to 51 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning; 50 to 41 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work); 21-30 indicates behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  DSM- IV. 

Lastly, the Veteran's statements and testimony describing the symptoms of his service-connected disorder are competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Records received at the time of the filing of the claim in June 2006 include a service department treatment record indicating that in 1978, the Veteran received treatment for anxiety and depression.  

The RO also obtained a psychiatric report authored by E. Scarella, M.D., signed in February 1996.  In relevant part, Dr. Scarella noted that in April 1994, the Veteran underwent a coronary arterial bypass graft times five.  She noted that within months of that procedure he began experiencing psychiatric symptoms such as memory loss (including forgetting his wife's name), difficulty concentrating, disorientation, a significantly diminished lack of energy and irritability.  She noted that the Veteran had formerly been employed as a Veterans Services Officer, but had retired from that position because of an inability to work with others.  She also reported that the Veteran had both hypertension and high cholesterol, which could both lead to vascular problems and dementia symptoms.  

Dr. Scarella noted that the Veteran's course of symptoms were "superimposed depressive symptoms, and that he had "a cognitive disorder possibly secondary to an anoxic insult suffered at the time of the cardiovascular surgery, with a superimposed depression secondary to the loss of his cognitive capacity, and with a development of an obbessive/compulsive (sic) syndrome as a compensatory mechanism for his cognitive deficit."  She opined that the Veteran was unable to return to employment.   

Received subsequent to the filing of the claim, a June 2005 VA treatment note indicates that the Veteran had a diagnosis of dementia, secondary to oxygen deprivation during surgery as well as Alzheimer's disease.  The Veteran then reported that he was having fluctuations in mood and behavior.  A December 2006 VA treatment note reflects that the Veteran was being treated for Alzheimer's dementia and depression.  The note states that his affect was flat and he was not suicidal or homicidal; the Veteran's wife reported that he had become very violent when using psychiatric medications and the physician described him as "almost vegetative" and "very frustrated with his memory loss."

In March 2007, the Veteran was seen again for treatment and his Alzheimer's dementia was described as advanced.  Although he was noted to have mood and behavior problems, these issues were addressed as part of his dementia - separate depression and anxiety were noted to be "not active at this time."  The Appellant submitted an October 2007 statement that the Veteran's condition had been "escalating during the years."

After receipt of the above-noted medical records, the Veteran was afforded a VA psychiatric examination in December 2007.  Upon review of the claims folder, the examiner observed that the Veteran received in-service treatment for anxiety and depression; after service had been diagnosed with major depression in 1996; and was later diagnosed with dementia.  

Based on review of service and post-service, treatment records as well as an interview with the Appellant, the examiner opined that the Veteran presented two (2) service-connected conditions - PTSD and depression.  The examiner noted that per the report of the Veteran's spouse (the Appellant), the Veteran had hyperarousal symptoms, marked irritability, isolation, hypervigilance, "jumpiness," startle responses, sleep problems and social anxiety since he returned from Korea.  She reported that the Veteran would hallucinate both during the daytime and at night.  

However, the examiner noted that the Veteran's ability to appropriately inhibit his behavior was compromised by his non-service-connected dementia, which also severely limited his functional capacity.  Dementia was described as severe, rendering the Veteran incapable of living independently.  While the Veteran's service-connected psychiatric disorder was described as moderate to, at times, severe, such symptoms were noted to have "become severe since the onset of the Veteran's dementia due to an impaired capacity to inhibit PTSD symptoms."  Major depression was described as being of moderate severity.  The examiner noted that the Veteran apparently did well at work prior to the onset of his dementia, but had experienced some chronic anger issues as a result of his PTSD.  An overall GAF of 30 was assigned.

The RO granted entitlement to service connection for major depression in a February 2008 rating decision and assigned a 50 percent disability rating, effective June 2006 (the date the claim was received).  Major depression was noted to have been "claimed as posttraumatic stress disorder, anxiety, nervous condition, tension, agitation, and memory loss" and the rating decision noted that the grant of service connection encompassed each of those claims as they are all evaluated under the same rating criteria.

VA treatment records continue to reflect ongoing treatment for dementia, which had been caused by the Veteran's 1994 cardiovascular surgery.  A January 2009 rating decision found the Veteran mentally incompetent as a result of his dementia.  In February 2009, the Veteran was evaluated by a VA psychiatrist who noted that his major depression was severe and recurrent, with a GAF of 60; Alzheimer's dementia was assigned a GAF of 45.  His recent memory, attention, and concentration were noted to be impaired, but his judgment was normal and insight fair.

A field examination was conducted in February 2009 and the examiner noted that the Veteran's dementia was profound and he was forgetful during sentences.  The Veteran was described as housebound when unaccompanied and unable to be left alone due to forgetfulness.  He was noted to interact with family members, but the examiner specifically noted that his employment was precluded as a result of his dementia.  Subsequent to the field examination, the Appellant was named as the Veteran's custodian.

During a March 2009 treatment session, the Veteran stated that he was "tired of being so down."  His memory, attention, and concentration were noted as impaired; judgment was normal and insight fair; his affect was depressed.  However, the only diagnosis listed was dementia with behavioral disturbance.

A March 2009 private treatment note states that the Veteran left work due to severe depression and early memory loss.  A March 2009 note from another private treatment provider states that the Veteran's depression was severe, "clearly affecting his employment and resulting in receiving Social Security Disability."

A May 2009 treatment note continues to document the Veteran's dementia with behavioral disturbance and severe, recurrent major depression.  GAFs of 45 and 60 were again assigned.  The Veteran's affect was described as euthymic and both judgment and insight were described as poor.  Memory, concentration, and attention were impaired.

In July 2009, the Veteran was seen again and his mood and tone were described as depressed and anxious; judgment and insight were poor; and memory, attention, and concentration were impaired.  The only diagnosis listed was dementia with behavioral disturbance.

Pursuant to the Board's remand directives, the Veteran was afforded another VA examination in July 2010 to assess the then-current severity of the service-connected mental disorder.  The examination report reflects review of the claims file and the examiner noted that the Veteran had been experiencing progressive dementia for approximately the last 15 years.  

The examiner noted that, based on interview with the Appellant, "depression may have played a significant role in the clinical picture early on, but that the progressive dementia and Alzheimer's disease has become more prominent since."  Upon interview, the Veteran was noted to be generally incoherent with an affect that changed from flat to tearful and with a labile mood.  The Appellant indicated that the Veteran regularly articulated suicidal ideation, but the examiner noted no history of past suicide attempts.  The Appellant also reported that the Veteran acted in a physically threatening manner toward her.  The examiner observed that he was poorly oriented to person, place, and time and showed much evidence of progressive dementia as well as feelings of worthlessness.

The 2010 examiner noted that the dementia made assessment of PTSD symptoms difficult, but the Veteran did appear to continue to experience dreams of experiences in Korea and was irritable and easily startled.  In an overall assessment, the examiner diagnosed the Veteran with dementia of the Alzheimer's type with behavioral disturbance and recurrent, moderate major depression.  A GAF of 30 was assigned.  

Significantly, the examiner observed that the service-connected mental disability was not the main factor in the Veteran's overall disability picture and that the most prominent obstacle was Alzheimer's disease.  The Veteran was described as unemployable.

The August 2011 JMR required VA to: 1) "identify the symptomatology and severity of [the Veteran's major depressive disorder] (as opposed to his overall psychiatric condition or state," and 2) obtain an opinion as to "whether [the Veteran's major depressive disorder], alone, [was] sufficient to" warrant a TDIU.  

The Veteran died before VA could examine him after the Court issued the JMR.  However, VA obtained a June 2013 post-mortem VA medical opinion consistent with the JMR.  This opinion required an addendum, as the Board ordered in an April 2014 decision.  VA obtained the addendum in December 2014.

In the June 2013 medical opinion, the examiner opined that the: 

preponderance of evidence indicates that the Veteran's major depressive disorder remained at a relatively stable, moderate level of severity when it was overtaken by the progression of his dementia, and that the dementia was responsible to the decline in the Veteran's ability to maintain any form of gainful employment consistent with his education and occupational experience.

In the December 2014 addendum, the examiner traced the progression of the Veteran's depression over 10 years, extensively excerpting medical records to explain his conclusion.  Of particular note, a spring 2003 treatment record from Dr. K. notes "clearly in the future, [the Veteran] will not be able to work because of his dementia."  (Italics added). In conclusion, the examiner said "this review of the Veteran's medical history, and the original examination in 2013, point to the presence of a longstanding but relatively moderate depression that was well treated and that never reached the level of severity that would preclude the Veteran from employment."

At the time of his death, the Veteran's depressive disorder was evaluated as 50 percent disabling.  Applicable rating codes mandate that a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A higher evaluation, 70 percent, is not warranted unless there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The Veteran clearly experienced symptoms tantamount to those examples for a 70 percent evaluation, but these symptoms were associated with his dementia, a non-service-connected disability.  For purposes of determining the current severity of the service-connected disability, dementia remains a non-service-connected disability.  All evidence of record indicates that the Veteran's marked psychiatric impairment clearly began shortly after the 1994 surgery, which resulted in oxygen deprivation and consequent dementia. Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Although aggravation of a veteran's non-service-connected disability by a service-connected disability shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation (38 C.F.R. §§ 3.310, 3.322), aggravation of a service-connected disorder by a non-service-connected disability is not subject to compensation.  Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  

The Veteran experienced depressive symptoms after service, but was able to maintain employment, obtain a college degree, and sustain a family.  His ability to so function was first documented to have declined in the mid-1990s, approximately when he was diagnosed with dementia.  Treatment records dated after the Veteran filed his claim in 2006 indicate ongoing treatment for depressive and PTSD symptoms as well as dementia.  However, 2007 and 2010 VA examinations reflect that the Veteran's dementia was his primary disability, and resulted in his current level of impairment.  The 2007 examination report specifically notes that the Veteran was capable of daily functioning prior to the onset of his dementia, which inhibited his ability to control the symptoms of PTSD and depression.  The 2010 examiner notes that the progression of dementia makes it difficult to assess the extent of other disorders.

Although letters from private treatment providers have indicated that depression is a primary condition, resulting in unemployability and receipt of SSA disability benefits, the 1996 SSA decision of record states that the Veteran was determined to be disabled as a result of heart disease and an organic mental disorder.  The mental disorder is described as "a cognitive disorder with a superimposed depression, secondary to the loss of his cognitive capacity, with development of an obsessive-compulsive syndrome as a compensatory mechanism for his cognitive deficit."  

As the evidence of record reflects that a non-service-connected dementia accounts for the majority of the Veteran's disability picture, and his depressive and PTSD symptoms are moderate (only, as noted by the 2007 VA examiner, becoming severe as the result of aggravation by the non-service-connected dementia), the Board finds that he was adequately compensated for his service-connected disabilities by his current 50 percent disability rating.  The Appellant's contention that a 70 percent disability rating is warranted is not supported by the medical evidence.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.  

Extra-Scheduler Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that the Veteran did not require frequent hospitalizations for a depressive disorder (with PTSD symptoms).  Although the record reflects that his non-dementia symptoms may impact his occupational functioning, that impact was contemplated by his schedular disability evaluations.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  

The manifestations of the service-connected mental disorder were entirely contemplated by the schedular criteria.  Further, the evidence does not reflect that the Veteran's employment difficulties were solely attributable to the service-connected mental disorder, but also resulted from non-service-connected dementia and disabilities including a cardiac condition and pancreatitis.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability (TDIU), there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran had a combined disability rating of 60 percent, which he does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  The Board must therefore determine whether the Veteran was unemployable by reason of service-connected disabilities.

The Veteran was found disabled by the Social Security Administration in 1996.  The bases for that determination were diagnoses of heart disease and an organic mental disorder resulting in cognitive impairment.  A private treatment record dated February 1996 show that his condition "deteriorated noticeably after the bypass surgery" and, formerly, the Veteran was known for "excellent performance at work and for his docile and easy-to-get-along personality."  The note reported a cerebrovascular accident as well as the Veteran's family history of Alzheimer's disease.  The Veteran stopped working in 1996.

Subsequent VA and private treatment notes reflect ongoing treatment for dementia, depression, and a variety of physical ailments.  A 2007 VA examiner noted that the Veteran's dementia inhibited his ability to render his behavior appropriate and severely limited his functional capacity.  An April 2008 private treatment note states that the Veteran's cognitive impairment had increased in severity since 2001 and he did not then have capacity to make decisions for himself.

In May 2008, the Appellant claimed entitlement to TDIU on behalf of the Veteran.  A January 2009 rating decision found the Veteran mentally incompetent as a result of his dementia.  A February 2009 field examination resulted in a finding that the Veteran was housebound when unaccompanied, unable to be left alone due to forgetfulness, and precluded from employment due to dementia.  

A March 2009 private treatment note states that the Veteran left work due to severe depression and early memory loss.  A March 2009 note from another private treatment provider states that the Veteran's depression was severe, "clearly affecting his employment and resulting in receiving Social Security Disability."

A 2010 VA examiner noted that the service-connected mental disability was not the main factor in the Veteran's overall disability picture and that the most prominent obstacle was Alzheimer's disease.  The Veteran was described as unemployable.

A May 2010 letter from the Appellant reported that the Veteran had been hospitalized for a cardiac condition and pancreatitis and was unable to work due to a lack of good health.

The July 2013 examiner found, as discussed above, that "dementia was responsible to the decline in the Veteran's ability to maintain any form of gainful employment consistent with his education and occupational experience."

Although a veteran who does not meet the criteria for schedular TDIU may be referred to the Compensation and Pension Service for evaluation of entitlement to TDIU on an extraschedular basis if he is found to be unemployable due to service-connected disabilities, here, the preponderance of the evidence is against a finding that his service-connected disabilities, alone, precluded the Veteran from obtaining and maintaining all forms of substantially gainful employment.  

Although the March 2009 note from a private treatment provider states that the Veteran's depression was severe, "clearly affecting his employment and resulting in receiving Social Security Disability," the 1996 SSA decision relied on that same private treatment provider's opinion to determine that an organic mental disorder, affecting cognition, rendered the Veteran partially unemployable.  The SSA decision reflects that provider had opined that depression was secondary to the Veteran's loss of his cognitive capacity. 

The Veteran was not unemployable as a result of only his service-connected disabilities.  In rendering this decision, the Board notes that consideration cannot be given to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

As the preponderance of the evidence is against a finding that the Veteran was unemployable solely as the result of his service-connected disabilities, the Board finds that entitlement to a total disability rating based on individual unemployability, on a schedular or extraschedular basis, is not warranted.

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An initial disability rating in excess of 50 percent for a depressive disorder is denied.

A total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


